NUMBER 13-16-00579-CV

                     COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI - EDINBURG


O. E. INVESTMENTS, LTD.
(FORMERLY AND ALSO KNOWN
AS O. E. INVESTMENTS, INC.) AND
ITS GENERAL PARTNER,
TROPHY INTERNATIONAL, INC.,
AND OTHAL E. BRAND JR.,                                 Appellants,

                                v.

MARJORIE LYNN BRAND FERRELL
INDIVIDUALLY AND AS
SUCCESSOR TRUSTEE OF THE
KATHRYN L. BRAND REVOCABLE
MANAGEMENT TRUST,                                       Appellee.


              On appeal from the 275th District Court
                    of Hidalgo County, Texas.


                   MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Longoria and Hinojosa
          Memorandum Opinion by Chief Justice Valdez
       Appellants O.E. Investments Ltd., formerly and also known as O. E. Investments,

Inc., and its general partner, Trophy International, Inc. (collectively Investments), and Othal

E. Brand Jr. appeal from a final judgment rendered against them and in favor of appellee,

Marjorie Lynn Brand Ferrell, individually and as successor trustee of the Kathryn L. Brand

Revocable Management Trust. The underlying proceeding arises from a declaratory

judgment proceeding regarding payment of a promissory note, a personal guaranty, and

a deed of trust. Currently before the Court is the parties’ “Joint Agreed Motion to Lift

Abatement, Reverse the Trial Court’s Judgment, and Render Judgment Dismissing the

Parties’ Claims with Prejudice.”

       The Court, having examined and fully considered this motion, is of the opinion that

it should be granted. Accordingly, we grant the “Joint Agreed Motion to Lift Abatement,

Reverse the Trial Court’s Judgment, and Render Judgment Dismissing the Parties’ Claims

with Prejudice.” We lift the abatement. We reverse the trial court’s judgment and render

judgment dismissing the parties’ claims with prejudice to refiling same. Costs will be taxed

against appellants. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties, the

court will tax costs against the appellant."). Having dismissed the appeal at appellants’

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                         /s/ Rogelio Valdez
                                                         ROGELIO VALDEZ
                                                         Chief Justice



Delivered and filed the
20th day of December, 2018.




                                                  2